Citation Nr: 1133947	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for defective hearing of the right ear.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from July 1952 to June 1955.  

By rating action in March 2003, the RO denied, in part, service connection for defective hearing of the right ear.  The Veteran and his representative were notified of this decision and did not perfect an appeal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the RO which, in part, declined to reopen the claim of service connection for defective hearing of the right ear.  In May 2009, the Board reopen the claim and remanded the issue for additional development.  In March 2010, the Board denied the Veteran's claim and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2011 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the issue for compliance with the terms of the joint motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  The Board understands the joint motion to require additional examination of the Veteran, to include obtaining an opinion as to whether the Veteran has a hearing loss in the right ear which is linked to his military service.  

Historically, the Veteran's service treatment records were apparently destroyed by fire at the National Personnel Records Center and are unavailable for review.  However, the Veteran's June 1955 service separation examination is of record and showed that his hearing acuity for whispered and spoken voice testing was 15/15, bilaterally.  The report showed that his ear canals and ear drums were normal, and that he had no abnormalities on clinical evaluation,(apart from a birthmark on his thigh, and a tattoo on his right arm).  Private medical records showed that the Veteran was first treated for a sudden onset of hearing loss in the right ear in March 2001.  The impression was "probably vascular sudden sensorineural hearing loss in the right ear, in agreement with what he has been told previously."  (See October 2001 private treatment note).  A VA treatment note, dated in July 2002, showed that the Veteran reported a sudden onset of hearing loss in his right ear after an episode of TIA's in February 2001.  In July 2009, the Veteran reported that he was treated for his TIA episode at North Bay Hospital in Port Richey, FL.  

Additionally, the Board notes that the Veteran was a police officer for some 26 years from 1960 to 1986, in Park Ridge, Illinois.  In the May 2009 remand, the Veteran was requested to provide VA with authorization to obtain his employment health records to determine whether he may have had an audiological examination.  The Veteran subsequently reported that he never had a physical as a police officer.  That assertion implies a police force would be indifferent to the medical fitness of its members.  That seems very doubtful.  Since the Veteran claims to have had a noticeable hearing loss since his discharge from service, and it likely his past employer required periodic medical evaluations, another attempt to obtain these potentially relevant records should be made.  (In this regard, the Veteran is urged to provide VA with authorization to obtain these records.)

The Veteran also should undergo a VA examination that should include an opinion addressing the etiology of his right ear hearing loss.  

Accordingly, the claim is REMANDED to the RO for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The AMC should take appropriate steps to contact the Veteran for:  
a.)  the address of his former employer and appropriate authorization to obtain any medical records concerning him as may have been generated during his employment as a police officer with the Park Ridge, Illinois police department from 1960 to 1986; and;
b.)  to obtain appropriate authorization to obtain copies of the Veteran's record of treatment at North Bay Hospital, New Port Richey, FL in February 2001.
All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a VA audiological examination to determine, if feasible, the etiology of his current hearing loss in the right ear.  The claims folder and a copy of this remand must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a hearing loss in the right ear at present which had its onset in, or is otherwise related to service.  

A complete rationale should be provided for all conclusions reached and opinions expressed, and in doing so, the examiner should discuss whether there is a medical basis for concluding the Veteran had an underlying right ear military service related noise induced hearing loss prior to his transient ischemic attack (TIA) in February 2001, as has been suggested by Dr. Steiniger in an October 2003 letter.  If the examiner is only able to theorize or speculate as to any opinion offered, an explanation why that is so, should be made.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

